*749CONCURRING OPINION
Donlon, Judge:
I concur in the conclusion reached by the majority. In doing so I give great weight, as did Judge Ford, to “the fact that the cost of production of inch-size bearings produced in Germany was approximately 20 per centum higher than metric-size bearings * *
I am of opinion that here, as in United States v. Thomas & Co. et al., 21 CCPA 254, T.D. 46788, cited by the majority, there was commercial interchangeability even though there was not mechanical interchangeability, and that the considerable variation in costs is the significant difference between the facts of the two cases.
I would not lean on failure of either of the appellate courts to recite, in their opinions, the fact that the Czechoslovakian parts were measured by the metric system and United States parts in inches. It is a fact, commonly known to valuers of merchandise and of which courts may take judicial notice, that in the countries of Europe the metric system was used, by law, during the period of the Thomas case. 1STotwithstanding that difference, all courts in the Thomas case— the trial judge, the appellate division, and the court of appeals— found commercial interchangeability, for purposes of customs valuation, as I do here. Nevertheless, I find lack of similarity because of the proven wide variation in costs.